*119OPINION OF THE COURT
Per Curiam.
The respondent Edward F. McLaughlin was admitted to the practice of law in New York by the Second Judicial Department on June 27, 1951. By order entered June 8, 1993, this Court suspended him from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) based on his willful failure to cooperate with the Departmental Disciplinary Committee’s (DDC) investigation into allegations of professional misconduct. He now seeks an order, pursuant to 22 NYCRR 603.11, permitting him to resign in the face of additional allegations of misconduct currently being investigated by the DDC.
The rules of this Court (22 NYCRR 603.11 [a]) provide that an attorney under investigation may resign if he states that such resignation is freely and voluntarily tendered, not resulting from coercion or duress, and that he is fully aware of the implications of such action. He must also admit his awareness of any pending investigation into allegations of misconduct, and acknowledge that if formal charges were to be predicated upon such allegations, he would be unable to defend himself successfully on the merits.
The respondent has submitted an affidavit which satisfies these requirements. He further asserts that he is 72 years old, is in poor health, has no outstanding client matters and does not intend to practice law. The petitioner supports the respondent’s request for permission to resign.
Accordingly, the respondent’s resignation should be accepted and his name should be immediately stricken from the roll of attorneys authorized to practice law in the State.
Carro, J. P., Rosenberger, Ellerin, Wallach and Asch, JJ., concur.
Respondent’s resignation is accepted and filed, and his name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective April 26, 1994.